COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 DEEN T. WILLIAMSON,                                              No. 08-13-00309-CV
                                                  '
                              Appellant,                             Appeal from the
                                                  '
 v.                                                            County Court at Law No. 2
                                                  '
 CRAIG HOWARD, ET. AL.,                                          of Dallas County, Texas
                                                  '
                             Appellees.           '              (TC# CC-13-03662-CB)



                                             ORDER

        Pending before the Court is a motion filed by Appellant, Deen Williamson, titled

 “APPELLANT’S MOTION REQUESTING THE EIGHTH COURT OF APPEALS REVIEW

 THE COUNTY COURT AT LAW NO. 2’s RULINGS ON FOUR MATTERS”. Appellant’s

motion asserts that the trial court has refused to enter written findings of fact and conclusion of law

 with respect to the trial court’s order signed on August 26, 2013 granting Appellees’ plea to the

jurisdiction. The clerk’s record does not reflect that Appellant has complied with Rules 296 and

  297 of the Texas Rules of Civil Procedure. This portion of Appellant’s motion is DENIED.

       Appellant’s motion also requests the Court to review certain rulings of the trial court. Any

complaints or issues related to the rulings of the trial court are properly made in the Appellant’s

brief, not in a motion. Accordingly, Appellant’s motion is DENIED.

       IT IS SO ORDERED this 3rd day of January, 2014.



                                                       PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.